Title: From Thomas Jefferson to George Latimer, 4 December 1801
From: Jefferson, Thomas
To: Latimer, George


          
            Sir
            Washington Dec. 4. 1801.
          
          Your favor of Nov. 28. came to hand the night before last, and I thank you for the attentions to the boxes by the ship Pensylvania. the letter you inclosed mentions the contents to be two figures in plaister & one in marble and refers me to a letter I am to recieve from Baltimore for some explanations which it will be necessary for me to recieve before I can direct what is to be done with the boxes. in the mean time I inclose you the bill of lading, and pray you to permit the boxes to remain at the customhouse till I shall hear further on the subject.  Accept assurances of my esteem & respect
          
            Th: Jefferson
          
        